 

Case 2:20-cr-00015-Z-BR Document 826 Filed 09/29/20 Page/T of T UBS PRICFEOURT

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS StP 2 9 2000
AMARILLO DIVISION .
CLERK, U.S. DISTRICT couRy
UNITED STATES OF AMERICA § By aS '
§ Deputy
Plaintiff, §
§
Vv. § 2:20-CR-15-Z-BR-(12)
§
JOHNNY ORTIZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 14, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (‘Report and Recommendation”) in the above
referenced cause. Defendant Johnny Ortiz filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Johnny Ortiz was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Johnny Ortiz; and ADJUDGES Defendant Johnny
Ortiz guilty of Count Eighteen in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vili).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September 7, 2020.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 

 
